Per Curiam.
The motion for rehearing filed by the appellee, State of Nebraska, is overruled; however, the opinion previously adopted by this court, State v. Moore, 250 Neb. 805, 553 N.W.2d 120 (1996), is hereby modified by striking the fifth sentence of the last paragraph of the subsection entitled “Overbreadth” of the section entitled “AGGRAVATING CIRCUMSTANCE § 29-2523(l)(b),” which sentence reads: “The reach of this aggravating circumstance is even further circumscribed by the requirement that the murder be committed in an apparent effort to conceal the identity of the perpetrator.” 250 Neb. at 814, 553 N.W.2d at 129.
Further, the opinion is hereby modified by striking from the third sentence of the third paragraph of the subsection entitled “Constitutionality of Resentencing Panel’s Definition” of the section entitled “AGGRAVATING CIRCUMSTANCE § 29-2523(l)(d)” the language reading “Under the panel’s definition,” 250 Neb. at 820, 553 N.W.2d at 132, and substituting therefor the words “Under the facts before the panel,” so that said sentence now reads:
*163Under the facts before the panel, this aspect of exceptional depravity is restricted to just two situations: (1) where the defendant experimented with the method of causing the victim’s death or (2) where the defendant purposefully selected a particular victim on the basis of specific characteristics such as race, gender, creed, sexual orientation, disability, or age.
Former opinion modified.
Motion for rehearing overruled.